

Exhibit 10.9
Summary of Compensation Arrangements for Certain Named Executive Officers
Set forth below is a summary of the compensation paid by SunEdison, Inc. (the
“Company”) to the executive officers to be named in the Company’s 2015 annual
proxy statement who are not covered by current employment agreements, as of the
date of filing of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2014 (the “Form 10-K”) and are continuing as an executive officer
of the Company as of February 27, 2015. None of the below executive officers has
an employment agreement with the Company. Each of these executive officers is an
employee at will whose compensation and employment status may be changed at any
time in the discretion of the Company’s Board of Directors
Base Salaries. These executive officers currently receive base salaries in the
amounts indicated below:
 
 
 
Name and Position
 
2014 Base Salary
Amount 
 
Brian Wuebbels, Executive Vice President, Chief Administrative Officer & Chief
Financial Officer
$455,000
Carlos Domenech, President and Chief Executive Officer of TerraForm Power, Inc.
$500,000
Shaker Sadasivam, Executive Vice President; President—Semiconductor Materials
$600,000
Dave Ranhoff, Senior Vice President, Solar Materials
$381,900

The Compensation Committee adjusts these base salaries from time to time as the
Committee deems appropriate each year, generally annually. The Committee reviews
and discusses the written performance appraisal for each executive officer with
the Chief Executive Officer. The above information reflects the base salaries
for our named executive officers approved by the Committee in February 2014.
Incentive Awards. These executive officers are also eligible to participate in
the Company’s incentive compensation plans as provided in the terms of such
plans, including the Company’s short term incentive awards plan (which provides
for cash incentive awards) and the Company’s long-term incentive awards plan
(e.g., the Company’s 2001 Equity Incentive Plan and 2010 Amended and Restated
Equity Incentive Plan). Such plans, and any forms of awards thereunder providing
for material terms, are included as exhibits to the Form 10-K as appropriate.
Pension Plan. These executive officers are also eligible to participate in the
Company Pension Plan on the same terms as the Company’s other covered employees.
Because he commenced employment after December 31, 2001, Messrs. Wuebbels,
Domenech and Ranhoff are not covered by the SunEdison Pension Plan.
Relocation Payments. From time to time the Company makes payments to executive
officers to cover relocation expenses.





